PEE CURIAM.
Certain questions arising in this cause, which are hereinafter more fully set out, were certified to the supreme court, to obtain the instruction of that court in the matter embraced in the question. A complete statement of the case will be found in 167 U. S. 127, 17 Sup. Ct. 754, and it is unnecessary to repeat it here.' The questions certified were the following:
“(1) Ti being shown that the cane sold by appellees, ,T. U. Fayne & Oo. et al., to the Ferris Sugar-Manufacturing Company, Limited, pursuant to the contract between the parties, was grown on lands not embraced within the limits of the premises leased to the Ferris Sugar-Manufacturing Company, Limited, are appellees, under the laws of Louisiana, considered in connection with the provisions of the contract, entitled to the lessor’s privilege to secure the payment of the purchase price of such cane? (2) Under the terms of the thirteenth article of the contract between the Paynes and the Ferrises, and to secure the payment of the price of the sugar cane sold and delivered under said contract, have the appellees, 11. M. Payne, X U. Payne, and the’members of the firm of X TI. Payne & Co., an equitable lien upon the bounty money collected from the United Stares by the receiver in this suit? (3) If the second question shall be answered in the affirmative, can such equitable lien, under the laws of Louisiana, be so enforced in the present suit as to appropriate the bounty money to the payment of the claim of the Paynes, io the exclusion of the general creditors of tlie Ferris Sugar-Manufacturing Company ?”
The first of tlie certified questions was answered by the supreme com! in the negative, and the second and third questions in the affirmative. The decree of the circuit court appealed from in this cause adjudged that flu* appellees were entitled to both the lessor’s privilege and an equitable lien to secure the payment of the price of the cane sold l>v .the appellees to the Ferris Sugar-Manufacturing Company, Limited. The decree oí the circuit court is erroneous in extending to the appellees the benefit of the lessor's privilege to secure the payment of the price of the cane. Appellees have an equitable lien on the bounty money, to the extent only of f6.579.80, which should be appropriated first to the payment of their claim, and the remainder thereof should be distributed to the creditors of the Ferris Sugar-Manufacturing Company, Limited, as justice and equity require. For the error indicated, the decree of the circuit court should be reversed, and the cause remanded, with directions to enter a decree in conformity with the view's above expressed; and it is so ordered.